—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 4, 1996, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived her right to appeal her conviction and sentence as part of the negotiated plea of guilty (see, People v Callahan, 80 NY2d 273; People v Hayes, 229 AD2d 596). Thus, the defendant is precluded from claiming that the sentence imposed was excessive (see, People v Callahan, supra; People v Hayes, supra).
The defendant’s allegation that the Department of Correctional Services erred in denying her application for temporary work release may not be raised on the direct appeal from the judgment (see, People v Fornal, 221 AD2d 361; People v Curtis, 143 AD2d 1030). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.